DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Pg. 2 appears to have a photocopy error which includes a sticky-note that has covered a portion of the specification.  
Appropriate correction is required.

Allowable Subject Matter
Claims 3, 10, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding 35 USC 101, the limitations in claims 3, 10 include insignificant extra-solution activity, but are not well-understood, routine, or conventional as understood by one of ordinary skill in the art and when viewed in combination with the limitations from the claims in which they depend on. Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 3. That is, the prior art fails to disclose “after the searching to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees using the non-Von Neumann processor architecture comprising: searching for Claim 10 would also be allowable because it depends on claims 8,9 which are allowable over the prior art only. The prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 13. That is, the prior art fails to disclose “wherein the Von Neumann architecture processor circuit is configured to search for remaining frequent candidate sub-trees in the plurality of trees including the tree-structured data to provide an exact count of the frequent candidate sub-trees in the plurality of trees” singularly or in combination with the other limitations as in claim 11. Claims 14-19 would also be allowable due to their dependency on claim 13.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 8. That is, the prior art fails to disclose “wherein a third pruning kernel is configured to remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates” singularly or in combination with the other limitations as in claim 1. Claim 9 would further be allowable over prior art due to its dependency on claim 8. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections and put the claims into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-12, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method of searching tree-structured data, the method comprising: identifying all labels associated with nodes in a plurality of trees including the tree-structured data; determining which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide frequent labels; defining frequent candidate sub-trees for searching within the plurality of trees using combinations of only the frequent labels; and then searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees.
The limitations of identifying all labels associated with nodes in a plurality of trees including the tree-structured data; determining which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide frequent labels; defining frequent candidate sub-trees for searching within the plurality of trees using combinations of only the frequent labels; and then searching for the frequent candidate sub-trees in the plurality of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…. This additional element represents insignificant extra-solution activities to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing a non-deterministic finite state machine for frequent pattern mining because it is disclosed in a 
Independent claim 11 recites a search circuit comprising: a non-Von Neumann architecture processor circuit configured to search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees.
The limitation of …search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data … to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “…using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “…using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…” language, the “and then searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data … to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees” in the context of this claim encompasses the user visually 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a non-Von Neumann architecture processor circuit configured to…; …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…. The additional elements of a non-Von Neumann architecture processor circuit configured to…, …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…, represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of non-Von Neumann architecture processor circuit configured to…;…using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity 
Independent claim 20 recites a non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform operations for configuring a non-Von Neumann architecture processor circuit, the operations comprising: configuring the non-Von Neumann architecture processor circuit to search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees of nodes.
The limitation of …search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data … to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “…using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…”, nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – configuring the non-Von Neumann architecture processor circuit to…; …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…. The additional elements of configuring the non-Von Neumann architecture processor circuit to …, …using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…, represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 
Claims 2-7, 9-13, 15-20 depend on claims 1, 8, 14 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 9-13, 15-19 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 2 recites the additional limitation of wherein the non-deterministic finite state machine is instantiated using a non-Von Neumann processor architecture and the identifying, the determining and the defining are instantiated using a Von Neumann processor architecture. This judicial exception is not integrated into a practical application. The additional element represents further 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the non-deterministic finite state machine is instantiated using a non-Von Neumann processor architecture and the identifying, the determining and the defining are instantiated using a Von Neumann processor architecture represents further insignificant extra-solution activity. That is, the instantiation of the non-deterministic finite state machine using a  non-Von Neumann processor architecture represents well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing a non-deterministic finite state machine for frequent pattern mining because it is similarly disclosed in a plurality of publications such as in, [Pg. 697, Sec, VII] of “Association Rule Mining with the Micron Automata Processor” by Wang, [Pg. 3, Sec. 3.2] of “An Overview of Micron’s Automata Processor” also by Wang, and [Pg. 137, Sec. 4.1] of “Sequential Pattern Mining with the Micron Automata Processor” also by Wang.  Further, the identifying, the determining and the defining are instantiated using a Von Neumann processor architecture represents well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing Glendenning (US 2017/0097852) which states that “Complex pattern recognition can be inefficient to perform on a conventional von Neumann based computer”. Claim 2 is not patent eligible.
Claim 4 recites the additional limitations of wherein searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using the plurality of pruning kernels comprises: using each of the plurality of pruning kernels to successively remove candidates determined to be infrequent from subsequent searching. This judicial exception is not integrated into a practical application. The additional element of … successively remove candidates determined to be infrequent from subsequent searching represents a further mental process step of mentally and successively removing infrequent candidates. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using each of the plurality of pruning kernels to... represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing 
Claim 5 recites the additional limitation of wherein each of the plurality of pruning kernels is configured to remove the candidates determined to be infrequent based on a respective feature of the tree-structured data. This judicial exception is not integrated into a practical application. The additional element of … remove the candidates determined to be infrequent based on a respective feature of the tree-structured data represents a further mental process step of mentally and successively removing infrequent candidates. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein each of the plurality of pruning kernels is configured to... represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data 
Claim 6 recites the additional limitation of wherein the plurality of pruning kernels comprises: a first pruning kernel configured to remove the candidates based on whether the candidates adhere to a downward closure property to provide a first set of frequent candidates. This judicial exception is not integrated into a practical application. The additional element of … remove the candidates based on whether the candidates adhere to a downward closure property to provide a first set of frequent candidates represents a further mental process step of mentally removing infrequent candidates based on downward closure. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the plurality of pruning kernels comprises: a first pruning kernel configured to... represents a well-understood, routine, conventional activity 
Claim 7 recites the additional limitation of wherein a second pruning kernel is configured to remove the candidates based on a percentage of trees in the tree-structured data that include all of the first set of frequent candidates to provide a second set of frequent candidates. This judicial exception is not integrated into a practical application. The additional element of … remove the candidates based on a percentage of trees in the tree-structured data that include all of the first set of frequent candidates to provide a second set of frequent candidates represents a further mental process step of mentally removing infrequent candidates based on a percentage of subtrees within the tree-structured data. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 
Claim 8 recites the additional limitation of wherein a third pruning kernel is configured to remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates. This judicial exception is not integrated into a practical application. The additional element of … remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates represents a further mental process step of mentally removing infrequent candidates based on ancestor/descendant relationships. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of …remove the candidates based on whether an ancestor/descendant relationship is present in the second set of frequent candidates to provide a third set of frequent candidates… represents a further mental process step of mentally removing infrequent candidates based on ancestor/descendant relationships represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing kernels of a non-deterministic finite state machine for frequent pattern mining because they are disclosed in a plurality of publications such as in, [Pg. 697, Sec, VII] of “Association Rule Mining with the Micron Automata Processor” by Wang, [Pg. 3, Sec. 3.2] of “An Overview of Micron’s Automata Processor” also by Wang, and [Pg. 137, Sec. 4.1] of “Sequential Pattern Mining with the Micron Automata Processor”.
Claim 9 recites the additional limitation of wherein a fourth pruning kernel is configured to remove the candidates based on whether a sibling relationship is present in the third set of frequent candidates to provide the less than exact count of the frequent candidate sub-trees in the plurality of trees. This judicial 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein a fourth pruning kernel is configured to... represents a well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents a well-understood, routine, conventional activity in the field of data processing and is merely directed to the well-understood, routine, conventional activity of utilizing kernels of a non-deterministic finite state machine for frequent pattern mining because they are disclosed in a plurality of publications such as in, [Pg. 697, Sec, VII] of “Association Rule Mining with the Micron Automata Processor” by Wang, [Pg. 3, Sec. 3.2] of “An Overview of Micron’s Automata Processor” also by Wang, and [Pg. 137, Sec. 4.1] of “Sequential Pattern Mining with the Micron Automata Processor”.
Claim 12 recites the search circuit is further configured to define the frequent candidate sub-trees for searching within the plurality of trees on a Von Neumann architecture processor circuit using only combinations of frequent labels; and wherein the Von Neumann architecture processor circuit is configured to identify all labels associated with nodes in the plurality of trees including the tree-structured data; and wherein the Von Neumann architecture processor circuit is configured to determine which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide the frequent labels.
The limitations of …define the frequent candidate sub-trees for searching within the plurality of trees …using only combinations of frequent labels; and …identify all labels associated with nodes in the plurality of trees including the tree-structured data; and …determine which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide the frequent labels, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “…wherein the Von Neumann architecture processor circuit is configured to …”, nothing in the claim elements preclude the steps from practically being performed in the mind. Specifically, the “identifying all labels associated with nodes in a plurality of trees including the tree-structured data” in the context of this claim encompasses the user observing and mentally identifying the labels within tree-structured data.  The “determining which of the labels is included in a percentage 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – … on a Von Neumann architecture processor circuit…; wherein the Von Neumann architecture processor circuit is configured to…. This additional element represents insignificant extra-solution activities to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of …using a plurality of pruning kernels instantiated on a non-deterministic finite Glendenning (US 2017/0097852) which states that “Complex pattern recognition can be inefficient to perform on a conventional von Neumann based computer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki (Efficiently Mining Frequent Trees in a Forest: Algorithms and Applications) in view of Luo (US 2015/0127602) and further in view of Wang (Association Rule Mining with the Micron Automata Processor).
Regarding claim 1, Zaki discloses:
A method of searching tree-structured data, the method comprising: identifying all labels associated with nodes in a plurality of trees including the tree-structured data at least by ([Pg. 1022, Sec. 2] “Given a database D of all frequent, labeled, ordered, and embedded subtrees”) and at least Figs. 1-2 show that all of the nodes within the trees/subtrees are identified and labeled;
determining which of the labels is included in a percentage of the plurality of trees that exceeds a frequent threshold value to provide frequent labels at least by ([Pg. 1022, Sec. 2] “Let δT(S) denote the number of occurrences of the subtree S in a tree T. Let dT be an indicator variable, with dT (S) = 1 if δT(S) > 0 and dT (S) = 0 if δT(S) = 0. Let D denote a database (a forest) of trees. The support of a subtree S in the database is defined as ΣtεD δT(S), i.e., the number of trees in D that contain at least one occurrence of S. The weighted support of S is defined as σ(S) = ΣtεD δT(S), i.e., total number of occurrences of S over all trees in D. Typically, support is given as a percentage of the total number of trees in D. A subtree S is frequent if its support is more than or equal to a user-specified minimum support (minsup) value We denote by Fk the set of all frequent subtrees of size k (also called a k-(sub)tree). In some domains, one might be interested in using weighted support, instead of support. Both of them are allowed in our mining approach, but we focus mainly on support.”) and the determining of which labels is included in a percentage of the plurality of trees is the determining if the total number of occurrences of each subtree, which each include labeled nodes, over all of the trees in the forest or database meets or exceeds a set minimum support level;
defining frequent candidate sub-trees for searching within the plurality of trees using combinations of only the frequent labels at least by ([Pg, 1023, information from frequent k-subtrees to generate candidate (k+1)-subtrees”) and trees are represented by string encodings of their vertex labels;
Zaki fails to disclose “and then searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees”
However, Luo discloses and then searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees … to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees at least by ([0043] “Example methods of determining (e.g., calculating, estimating) the upper bound of a node and/or a subtree of the subset tree are described below. A node in a subset tree estimates) the support (e.g., frequency) of the pattern or subtree. In some examples, the support calculator 208 determines (e.g., calculates, estimates) an upper bound on the support for a subtree.”) and the support for a subtree is determined based on an estimate (i.e., “less than an exact count”) of the frequency of the subtree within another subtree.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Luo into the teaching of Zaki because both references disclose the mining of frequent subtrees. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zaki to further include the estimating of the frequency of subtrees as in Luo in order to allow for minor error within the counts.
Zaki, Luo fail to disclose “…using a plurality of pruning kernels instantiated on a non-deterministic finite state machine…”
However, Wang teaches the above limitation at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.” [Pg. 692, Sec. V.C] “Figure 2 shows the initial automaton design for ARM. The items are coded as digital numbers in the range from 0 to 254, with the number 255 reserved as the separator of transactions. Each automaton for ARM has two components: matching and counting. The matching component is implemented by an NFA, the groups of STEs in Figure 2a and 2b, to recognize a given itemset…The separator symbol then activates the counter, incrementing it by one. If the threshold, which is set to minsup, is reached in the counter, this automaton produces a report signal at this cycle. After processing the whole dataset on the AP, the output vectors are retrieved. Each itemset with a frequency above the minimum support will appear in the output”) and the plurality of pruning kernels instantiated on the non-deterministic finite state machine are the non-deterministic finite automata which are utilized for matching and counting of itemsets in order to determine those that are frequent and discard those that 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wang into the teaching of Zaki, Luo because the references similarly disclose the mining of frequent patterns or items. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementation of pruning kernels on the non-deterministic finite automata as in Wang in order to speed up processing time.
As per claim 2, claim 1 is incorporated, Wang further discloses:
wherein the non-deterministic finite state machine is instantiated using a non-Von Neumann processor architecture at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.”)
Zaki further discloses:
and the identifying, the determining and the defining at least by ([Pg. 1022,] Sec. 2] which teaches the identifying of all labels of subtrees and finding the 
Luo discloses:
…are instantiated using a Von Neumann processor architecture at least by ([0108] “The processor 1012 includes a local memory 1013 (e.g., a cache) and is in communication with a main memory including a volatile memory 1014 and a non-volatile memory 1016 via a bus 1018.”) and the processor 1012 is the von-neumann processor architecture in which a single bus is shared between the memories of the system for performing frequent subtree mining.
As per claim 4, claim 1 is incorporated, Wang further discloses:
wherein searching for the frequent candidate sub-trees in the plurality of trees including the tree-structured data using the plurality of pruning kernels comprises: using each of the plurality of pruning kernels… at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.” [Pg. 692, Sec. V.C] “…Each automaton for ARM has two components: matching and counting. The matching component is implemented by an NFA, the groups of STEs in Figure 2a and 2b, to recognize a given itemset…”) and each of the pruning kernels is each of the automatons.
Luo further discloses:
…to successively remove candidates determined to be infrequent from subsequent searching at least by ([0044] “To prune the subset tree, the example itemset pruner 206 receives measurements (e.g., calculations, estimations) of support from a support calculator 208, measurements (e.g., calculations, estimations) of occupancy from an occupancy calculator 210, and/or measurements (e.g., calculations, estimations) of quality from a quality calculator 212” [0048] “The example itemset pruner 206 uses the support (e.g., from the support calculator 208), the occupancy (e.g., from the occupancy calculator 210), and/or the quality (e.g., from the quality calculator 212) to prune the subset tree, and provides the pruned subset tree to an itemset recommender 214. The example itemset recommender searches (e.g. analyzes the remaining nodes (e.g., patterns)) to identify qualified patterns and/or the top-k quality patterns.” [0063] “The example instructions 500 of FIG. 5 enter a for-loop 506 for each of the identified patterns (block 504).”) and Fig. 2 also shows a for loops that is repeatedly removing candidate frequent itemsets.
As per claim 5, claim 4 is incorporated, Wang further discloses:
wherein each of the plurality of pruning kernels… at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of 
Luo further discloses:
is configured to remove the candidates determined to be infrequent based on a respective feature of the tree-structured data at least by ([0048] “The example itemset pruner 206 uses the support (e.g., from the support calculator 208), the occupancy (e.g., from the occupancy calculator 210), and/or the quality (e.g., from the quality calculator 212) to prune the subset tree, and provides the pruned subset tree to an itemset recommender 214. The example itemset recommender searches (e.g. analyzes the remaining nodes (e.g., patterns)) to identify qualified patterns and/or the top-k quality patterns.” [0063] “The example instructions 500 of FIG. 5 enter a for-loop 506 for each of the identified patterns (block 504).”) and the feature of the tree-structured data is the support calculated for the subtrees which is used, in part, to prune them.
As per claim 6, claim 5 is incorporated, Wang further discloses:
wherein the plurality of pruning kernels comprises: a first pruning kernel at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the 
configured to remove the candidates based on whether the candidates adhere to a downward closure property to provide a first set of frequent candidates at least by ([Pg. 691m Sec. V] “The Apriori algorithm framework is adopted for the AP to reduce the search space as itemset size increases. The Apriori algorithm is based on downward-closure property: all the subsets of a frequent itemset are also frequent and thus for an infrequent itemset, all its supersets must also be infrequent.”).
As per claim 7, claim 6 is incorporated, Wang further discloses:
wherein a second pruning kernel is configured to… at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.” [Pg. 692, Sec. V.C] “…Each automaton for ARM has two components: 
Zaki further discloses:
remove the candidates based on a percentage of trees in the tree-structured data that include all of the first set of frequent candidates to provide a second set of frequent candidates at least by (at least by ([Pg. 1022, Sec. 2] “Let δT(S) denote the number of occurrences of the subtree S in a tree T. Let dT be an indicator variable, with dT (S) = 1 if δT(S) > 0 and dT (S) = 0 if δT(S) = 0. Let D denote a database (a forest) of trees. The support of a subtree S in the database is defined as ΣtεD δT(S), i.e., the number of trees in D that contain at least one occurrence of S. The weighted support of S is defined as σ(S) = ΣtεD δT(S), i.e., total number of occurrences of S over all trees in D. Typically, support is given as a percentage of the total number of trees in D. A subtree S is frequent if its support is more than or equal to a user-specified minimum support (minsup) value We denote by Fk the set of all frequent subtrees of size k (also called a k-(sub)tree).”).

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2015/0127602) in view of Wang (Association Rule Mining with the Micron Automata Processor).
Regarding claim 11, Luo discloses:
A search circuit comprising:… search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data … to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees at least by ([0043] “Example methods of determining (e.g., calculating, estimating) the upper bound of a node and/or a subtree of the subset tree are described below. A node in a subset tree represents a distinct itemset (e.g., pattern). A parent node represents an itemset that is a subset of its child node(s). An example subset tree is described below with reference to FIG. 3.” [0044] “To prune the subset tree, the example itemset pruner 206 receives measurements (e.g., calculations, estimations) of support from a support calculator 208, measurements (e.g., calculations, estimations) of occupancy from an occupancy calculator 210, and/or measurements (e.g., calculations, estimations) of quality from a quality calculator 212. The example support calculator 208 of FIG. 2 receives transaction(s) and at least one of a pattern (e.g., a node in the subset tree) or a subtree (e.g., a set of patterns) from the itemset pruner 206.” [0045] “The support calculator 208 determines (e.g., calculates, estimates) the support (e.g., frequency) of the pattern or subtree. In some examples, the support calculator 208 determines (e.g., calculates, estimates) an upper bound on the support for a subtree.”) and the support for a subtree is determined based on an estimate of the frequency of the subtree within another subtree.
Luo fails to disclose “a non-Von Neumann architecture processor circuit configured to…; using a plurality of pruning kernels instantiated on a non-deterministic finite state machine”
However, Wang teaches the above limitation at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.” [Pg. 692, Sec. V.C] “Figure 2 shows the initial automaton design for ARM. The items are coded as digital numbers in the range from 0 to 254, with the number 255 reserved as the separator of transactions. Each automaton for ARM has two components: matching and counting. The matching component is implemented by an NFA, the groups of STEs in Figure 2a and 2b, to recognize a given itemset…The separator symbol then activates the counter, incrementing it by one. If the threshold, which is set to minsup, is reached in the counter, this automaton produces a report signal at this cycle. After processing the whole dataset on the AP, the output vectors are retrieved. Each itemset with a frequency above the minimum support will appear in the output”) and the plurality of pruning kernals instantiated on the non-deterministic finite state machine are the non-deterministic finite automata which are utilized for matching and counting of itemsets in order to determine those that are frequent and discard those that are infrequent; that is, the frequent itemsets will be the only ones that appear at the output of the automatons as all shown in at least Figs. 2-3.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wang into the teaching of Luo because they similarly disclose the 
Regarding claim 20, Luo discloses:
A non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform operations…, the operations comprising: … search for frequent candidate sub-trees in a plurality of trees of nodes including tree-structured data using a plurality of pruning kernels instantiated on a non-deterministic finite state machine to provide a less than exact count of the frequent candidate sub-trees in the plurality of trees of nodes at least by ([0043] “Example methods of determining (e.g., calculating, estimating) the upper bound of a node and/or a subtree of the subset tree are described below. A node in a subset tree represents a distinct itemset (e.g., pattern). A parent node represents an itemset that is a subset of its child node(s). An example subset tree is described below with reference to FIG. 3.” [0044] “To prune the subset tree, the example itemset pruner 206 receives measurements (e.g., calculations, estimations) of support from a support calculator 208, measurements (e.g., calculations, estimations) of occupancy from an occupancy calculator 210, and/or measurements (e.g., calculations, estimations) of quality from a quality calculator 212. The example support calculator 208 of FIG. 2 receives transaction(s) and at least one of a pattern (e.g., a node in the subset tree) or a subtree (e.g., a set of estimates) the support (e.g., frequency) of the pattern or subtree. In some examples, the support calculator 208 determines (e.g., calculates, estimates) an upper bound on the support for a subtree.”) and the support for a subtree is determined based on an estimate of the frequency of the subtree within another subtree.
Luo fails to disclose “…for configuring a non-Von Neumann architecture processor circuit; using a plurality of pruning kernels instantiated on a non-deterministic finite state machine; configuring the non-Von Neumann architecture processor circuit to…”
However, Wang teaches the above limitation at least by ([Pg. 689, Sec. I] “Recently, Micron proposed a novel and powerful non-von Neumann architecture, the Automata Processor (AP). The AP architecture demonstrates a massively parallel computing ability through a large number of state elements…In this paper, we propose an AP-based acceleration solution for ARM. A Non-deterministic Finite Automata (NFA) is designed to recognize the sets of frequent items. Counter elements of the AP are used to count the frequencies of itemsets.” [Pg. 692, Sec. V.C] “Figure 2 shows the initial automaton design for ARM. The items are coded as digital numbers in the range from 0 to 254, with the number 255 reserved as the separator of transactions. Each automaton for ARM has two components: matching and counting. The matching component is implemented by an NFA, the groups of STEs in Figure 2a and 2b, to recognize a given itemset…The separator symbol then activates the counter, incrementing it with a frequency above the minimum support will appear in the output”) and the plurality of pruning kernals instantiated on the non-deterministic finite state machine are the non-deterministic finite automata which are utilized for matching and counting of itemsets in order to determine those that are frequent and discard those that are infrequent; that is, the frequent itemsets will be the only ones that appear at the output of the automatons as all shown in at least Figs. 2-3.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wang into the teaching of Luo because they similarly disclose the mining of frequent patterns or items. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Luo to further include the implementation of pruning kernels on the non-deterministic finite automata as in Wang in order to speed up processing time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145